UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6009



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD ENRIQUEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-97-173-MU)


Submitted:   July 30, 2004                 Decided:   August 16, 2004


Before WIDENER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Enriquez, Appellant Pro Se.      Douglas Scott Broyles,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Richard   Enriquez   appeals   the   district   court’s   order

denying relief on his motion to clarify the court’s intention as to

the concurrent nature of his sentence.*          We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.        See United States v.

Enriquez, No. CR-97-173-MU (W.D.N.C. Nov. 6, 2003).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




     *
      Contrary to the government’s assertion, Enriquez timely filed
his notice of appeal. See Fed. R. App. P. 4(b)(1)(A), 26(a)(2).

                                - 2 -